 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                      NORTHERN DISTRICT OF CALIFORNIA
10                                    OAKLAND DIVISION
11
     AMELIA SALDANA, as trustee of the             CASE NO. 4:18-CV-01049-HSG
12   Saldana Revocable Family Trust and
     JOSE G. SALDANA, JR., trust                   ORDER GRANTING PERMISSION
13   beneficiary,                                  FOR U.S. BANK TO APPEAR
                                                   TELEPHONICALLY AT MOTION
14                      Plaintiffs,                TO DISMISS/STRIKE HEARINGS
15    v.                                           Date: June 13, 2019
                                                   Time: 2:00 p.m.
16   WELLS FARGO BANK, N.A.; THE
     BANK OF NEW YORK MELLON, f/k/a                Ctrm.: 2 (4th Floor)
17   THE BANK OF NEW YORK as Trustee               Judge: Hon. Haywood S. Gilliam, Jr.
     for the WORLD SAVINGS REMIC 24,
18   MORTGAGE PASS-THROUGH                         Action Filed: January 17, 2018
     CERTIFICATES, SERIES 24 TRUST,                Removed: February 16, 2018
19   US BANK NATIONAL ASSOCIATION
     AS LEGAL TITLE TRUSTEE FOR
20   TRUMAN 2016 SC6 TITLE TRUST and
     DOES 1-100, inclusive,
21
                        Defendants.
22

23

24          After consideration of the request submitted by U.S. Bank, National

25   Association, as Legal Title Trustee for Truman 2016 SC6 Title Trust [Dkt. 61], and

26   good cause appearing, the Court permits defendant, U.S. Bank, National Association

27   as Legal Title Trustee for the Truman 2016 SC6 Title Trust, by and through its

28   counsel of record, to appear telephonically at the Motion to Dismiss the First
                                               1
           ORDER GRANTING PERMISSION TO APPEAR TELEPHONICALLY AT U.S BANK’S MOTION TO
                                    DISMISS/STRIKE HEARINGS
 1   Amended Complaint and Motion to Strike Punitive Damages hearings set for June 13,
 2   2019 at 2:00 p.m.     Counsel shall contact CourtCall at (866) 582-6878 to make
 3   arrangements for the telephonic appearance.
 4

 5   IT IS SO ORDERED.
 6   Dated: May 30, 2019
 7
                                          HON. HAYWOOD S. GILLIAM JR.
                                          UNITED STATES DISTRICT JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              2
         ORDER GRANTING PERMISSION TO APPEAR TELEPHONICALLY AT U.S BANK’S MOTION TO
                                  DISMISS/STRIKE HEARINGS
